Citation Nr: 1703888	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-38 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel







INTRODUCTION

The Veteran served on active duty form September 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009, the Veteran filed a Notice of Disagreement; a Supplemental Statement of the Case was issued in July 2010.  The Veteran filed a VA Form 9, Substantive Appeal, in January 2014.

The Veteran originally requested a hearing before the Board.  In May 2014, the Veteran withdrew that request in writing.  38 C.F.R. 20.704(e) (2016).

In July 2014, September 2015, and January 2016, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during, or as a result of active military service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA's duty to notify was satisfied by a letter sent in June 2005, prior to the initial rating decision.   See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary. 38 U.S.C.A § 5103A (West 2014); 38 C.F.R. §3.159 (2016).  Here, the Veteran's service treatment records and post-service VA examination reports are part of the claims file.  The Board finds that the audiological examination reports from October 2014, October 2015, March 2016 and May 2016 are collectively adequate because they include consideration of an accurate history and opinions that are definitive and supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. 1110 (West 2014); 38 C.F.R. 3.303(a) (2016).
Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If there is no evidence of a chronic disease during service or an applicable presumption period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. §3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology after service may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Continuity of symptomatology applies only to the diseases explicitly recognized in 38 U.S.C.A. § 1101 as "chronic."  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The theory of continuity of symptomatology is valid in adjudicating the Veteran's claim of service connection for bilateral hearing loss; sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.



Factual Background

The Veteran contends that he has bilateral hearing loss that is due to his military service.  The Veteran claims that he was exposed to a grenade blast while in training and rifle fire without the use of ear protection devices and he has had hearing problems ever since.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran had an MOS as a medical specialist while in service.  The entrance examination in June 1966 and the separation examination in July 1968 do not contain any complaints, diagnosis, or treatment for bilateral hearing loss. 

The Veteran's service treatment records include the following audiological examination report conducted upon the Veteran's enlistment in June 1966:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0

5
LEFT
25
5
10

5

The Veteran's audiological examination report conducted upon separation in July 1968 is as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5

5
LEFT
10
10
15

5

The service audiometric testing of the Veteran's hearing demonstrates normal hearing for VA purposes at both entrance and separation.  In his Report of Medical History in July 1968, the Veteran signed the examination indicating that he had no hearing loss while in service, and did not indicate ear trouble of any kind.

After his military service, the Veteran worked as a railroad carman for 23 years.  In June 1991, and October 1993, the Veteran's hearing was tested by his employer and on both occasions, the results demonstrated that the Veteran had hearing loss.

The audiological examination conducted by the Veteran's employer in June 1991 provided the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
50
50
50
LEFT
60
55
65
70
65

The audiological examination conducted  by the Veteran's employer in March 1993 provided the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
40
35
LEFT
65
65
65
65
65

The Veteran sought treatment from VAMC for his bilateral hearing loss beginning in June 2005.  The Veteran made multiple visits to the VAMC over the years for decreased bilateral hearing and assistance with his hearing aids.  

The Veteran was provided with VA audiological examinations in October 2014, October 2015, March 2016, and May 2016.  In October 2014, the examiner opined that based on a lack of evidence in the C-file and the lack of proximity between the dates of service and his evaluation, it is less likely than not that the Veteran's bilateral hearing loss is related to his military service or his MOS of a combat medic.  In October 2015, the VA examiner reviewed the Veteran's employment audiograms from June 1991 and March 1993 and again concluded that it is less likely than not that the Veteran's military service or his MOS as a combat medic is related to his bilateral hearing loss.  The examiner opined that although the employment audiogram from June 1991 indicated bilateral hearing loss, the separation audiogram from July 1968 was within normal limits bilaterally, with no significant threshold shifts found compared to the audiogram of June 1966.  Further, the audiogram of June 1991 was more than 22 years after separation from service.  

In a March 2016 VA examination, the examiner stated that no other evidence was found in VBMS that would support a link between the Veteran's complaint of hearing loss and his military service.  The examiner concluded that after reviewing all animal and human studies relating to noise and its effects, there is not sufficient evidence to determine whether permanent noise induced hearing loss can develop much later in one's lifetime, long after the cessation of noise exposure.  The examiner stated that it could not be determined whether the Veteran's hearing loss was attributed to his occupational noise exposure as a railroad carman because the decibel levels and exposure time of the Veteran's occupational noise, as well as his use of hearing protection on the job, are not known.  

In the VA medical opinion from May 2016, the examiner concluded that it is at least as likely as not that the Veteran's current hearing loss was caused by, or the result of post-service noise exposure with his employment by a railroad company alone.  The examiner provided the rationale that the Veteran was employed as a railroad carman from 1974 through 1997 and it was not until his employment audiograms from June 1991 and March 1993 that there was any indication of bilateral hearing loss.  The examiner opined that based on all the evidence available, it is his opinion that it is less likely than not that the current hearing loss is related to the Veteran's military service or his MOS of combat medic and more likely that his hearing loss is related to his post service noise exposure with his employment by a railroad company.   



Analysis

The Board finds that service connection is not warranted for the Veteran's bilateral hearing loss.

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran signed off on his Report of Medical History in July 1968 that he had no hearing loss and no problems with his ears.  This report of information in the service treatment records is in fact, the Veteran's own lay statements that he relayed to the service department's medical professionals while he was on active duty.  The Veteran's report of medical history completed at the time of the July 1968 separation examination were made by the Veteran and are contemporaneous with his service.  The reports reflect the Veteran's account of what he was experiencing at the time regarding the state of his hearing acuity, even after his exposure to loud noise from the grenade blast and rifle range during service.

The first time there is any record of the Veteran's hearing loss is in his employment exam with the railroad company in June 1991, more than 22 years after his separation from service.  The Veteran has not offered any evidence of hearing loss for the period immediately following his service.  For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  

Although the Veteran has been diagnosed with bilateral hearing loss, there is no probative evidence that shows that the hearing loss occurred in service.  The service treatment records show normal hearing levels, and are absent of any complaints for ear trouble.  After thoroughly reviewing the Veteran's record, the VA examiners provided negative nexus opinions, stating that the Veteran's hearing loss was not caused by his noise exposure while in service, supported by adequate rationale.  
The VA examinations are supported by the service treatment records, which evidenced both the Veteran's lay accounts and clinical evaluations of the Veteran's ears and hearing while in service.  The audiometric findings in service all indicated normal hearing and are reflections of what the Veteran was experiencing in terms of actual effects of the noise exposure he had while in service.  The VA examiners have explained the basis for their opinions, and the opinions can otherwise be explained by the Board's review of the record evidence, which rule out a relationship between the Veteran's military noise exposure and his current hearing loss.  See Steel v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that the VA examiners' opinions are highly probative, especially given the lack of any medical evidence to the contrary.

The Veteran contends that his hearing loss is directly related to his military service, but the Board finds that his opinion has little probative weight.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is certainly competent to report symptoms of hearing loss.  However, the etiology of hearing loss that has its onset many years after noise exposure is a complex medical question because it may be due to many different causes, and the Veteran in this case has not been shown by the evidence of record to have medical training or skills necessary to make this determination.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The preponderance of the evidence is against the claim for service connection for bilateral hearing loss and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.






ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs Service connection for bilateral hearing loss is denied.



